Citation Nr: 1342051	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus Type II or diabetic nephropathy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision which denied service connection for hypertension.  The Veteran appealed the decision.  In August 2010, the Board remanded the claim for additional development, and the case has been returned to the Board for appellate review.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2006.  The examiner diagnosed the Veteran with essential hypertension without proteinuria, but did not provide an opinion regarding whether the Veteran's service-connected diabetes mellitus caused or aggravated the hypertension.  A May 2010 Independent Medical Expert (IME) Opinion determined that there was no clinical evidence that the Veteran had renal-vascular disease, and opined that in the absence of a secondary comorbid condition related to his diabetes mellitus, it was not likely that the Veteran's diabetes mellitus caused or increased the severity of his hypertension.  

A September 2013 VA examination of the Veteran indicated a diagnosis of diabetic nephropathy.  Although the examination report included the question of whether the Veteran had hypertension and or heart disease due to renal dysfunction or caused by any kidney condition, the answer to which was no, the report did not ask whether any hypertension was aggravated by renal dysfunction.  The Veteran was granted service connection for diabetic nephropathy in a September 2013 rating decision.

In light of the above, another opinion is necessary to determine whether the Veteran's hypertension is related to service or due to or aggravated by his service-connected diabetes mellitus or diabetic nephropathy.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records.  In particular, all records and reports relating to hypertension should be obtained.  

2.  Request that the Veteran provide or identify any relevant outstanding private treatment records.  Attempt to obtain any identified records and if VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, request a medical opinion regarding the etiology of the Veteran's hypertension.  The VA clinician should review the Veteran's claims file and indicate in the medical report that such was accomplished.  If the clinician determines that an examination is necessary in order to provide the requested opinions, then one should be scheduled.  The clinician should provide the following opinions:

a)  whether the hypertension is at least as likely as not (50 percent or greater probability) related to military service;

b)  whether the hypertension is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetes mellitus; 

c)  whether the hypertension is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetes mellitus.  

d)  whether the hypertension is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected diabetic nephropathy;

e)  whether the hypertension is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected diabetic nephropathy.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


